387 So. 2d 963 (1980)
Robert Leslie HETLAND, Petitioner,
v.
STATE of Florida, Respondent.
No. 56245.
Supreme Court of Florida.
September 11, 1980.
Robert E. Jagger, Public Defender, and Ellen Irene Hoffenberg, Asst. Public Defender, Clearwater, for petitioner.
Jim Smith, Atty. Gen., and William I. Munsey, Jr. and Peggy A. Quince, Asst. Attys. Gen., Tampa, for respondent.
PER CURIAM.
The question in this case is whether a valid stop and frisk may be based on information obtained from an anonymous telephone caller. The District Court of Appeal, Second District, in the decision below, 366 So. 2d 831, answered this question in the affirmative provided the anonymous tip bore sufficient indicia of reliability. In reaching its decision the court expressly receded from the rule announced in its prior decision in State v. Hendry, 309 So. 2d 61 (Fla. 2d DCA 1975). The District Court of Appeal, Fourth District, however, relied on State v. Hendry in reaching a negative response to this question. St. John v. State, 363 So. 2d 862 (Fla. 4th DCA 1978). But cf. Byrd v. State, 380 So. 2d 457 (Fla. 1st DCA 1980); Isham v. State, 369 So. 2d 103 (Fla. 4th DCA 1979). Conflict jurisdiction therefore vests in this Court pursuant to article V, section 3(b)(3), Florida Constitution (1972).
We agree with the District Court of Appeal, Second District, that an inflexible rule based on the anonymous nature of the tip would not be appropriate in all instances without regard to the other circumstances involved. A valid stop and frisk may be based on information obtained from an anonymous tipster if that information appears sufficiently reliable because of the surrounding circumstances or the nature of the information given in the tip itself.
Since it would serve no useful purpose to expand upon the exhaustive and well reasoned analysis of the district court below, we hereby adopt its opinion as our own. Accordingly, the writ of certiorari is granted and the decision of the District Court of Appeal, Second District, is approved. We disapprove of the decision of the District Court of Appeal, Fourth District, in St. John v. State to the extent it is inconsistent with our decision today.
It is so ordered.
SUNDBERG, C.J., and ADKINS, BOYD, OVERTON and ALDERMAN, JJ., concur.